Per Curiam
The petitioner has filed what is denominated “Petition for Writ of Mandate.” Upon reading this petition we find the petition states that he is asking that we mandate the Vanderburgh Circuit Court to appoint counsel for him as a pauper for the purpose of making an appeal. However, he states therein that his application to that court was not made until after the time within which an appeal could be taken had expired.
There is no presumption that a trial court commits error in this state without a showing, and no such showing is made in this case. We further point out that the statutes of this state provide a public defender for the purpose of representing a petitioner where there is a meritorious ground for appeal and the time therefor has expired. There is no showing or claim made that the petitioner has applied to the public defender for a belated appeal on the merits. Burns’ §13-1401, et seq.
For the reasons stated, the petition is dismissed.
Note. — Reported in 169 N. E. 2d 607.